          Case 7:19-cr-00711-NSR Document 49 Filed 04/16/21 Page 1 of 1




                                  Law Offices of
                                Daniel A. Hochheiser
                                                                       Deft's request to adjourn the
                                      Attorney At Law                  Sentencing from Apr. 22, 2021 until
                                 2 Overhill Road, Suite 400            July 8, 2021 at 12:00 pm is granted.
                                 Scarsdale, New York 10583             Any supplemental defense
                                    dah@hochheiser.com                 submission would be due by June 24,
                                       (646) 863-4246                  2021, while the Government’s
April 15, 2021                                                         sentence submission would be due
                                                                       July 1, 2021. Clerk of Court
Via ECF and email                                                      requested to terminate the motion
Hon. Nelson S. Román                                                   (doc. 48).
United States District Judge                                           Dated: Apr. 16, 2021
Southern District of New York
300 Quarropas Street
White Plains, NY 10601

Re:     U.S. v. Carlo Estime, 19 Cr. 711 (NSR)
        REQUEST FOR ADJOURNMENT OF SENTENCE

Your Honor:

         I am assigned counsel to Carlo Estime. His sentence is scheduled for April 22, 2021 at 2
p.m..

        Estime requests an adjournment of sentence to a date when his sentence can be
conducted in-court, in-person. My understanding is that the next available date to proceed with
an in-person sentence before Your Honor would be July 8, 2021 at 12pm. I have conferred with
the Government and this date works for both the defense and the Government. The defense filed
a sentence submission on April 8, 2021. Any supplemental defense submission would be due by
June 24, 2021, while the Government’s sentence submission would be due July 1, 2021.



                                             Respectfully submitted,



                                             Daniel A.
                                                    A Hochheiser

Cc: AUSA Benjamin Gianforti, AUSA James Ligtenberg via ECF and email




        4/16/2021
